Citation Nr: 0534736	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  97-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right thigh, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right calf, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased rating for varicose veins, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1997 rating decision rendered by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

As a preliminary matter, the Board notes that the veteran was 
afforded a VA general medical examination in April 2004 and 
VA joint and neurological examinations in June 2004.  The RO 
did not readjudicate the veteran's claims following receipt 
of the reports of the foregoing examinations.  In October 
2005, the Board sent the veteran a letter informing him that 
he had a right to have the new evidence considered by the 
originating agency before the Board adjudicated his claims 
and that the Board would remand the claims for such 
consideration unless the veteran waived this right.  He was 
also informed that he would be afforded a 45-day period to 
respond.  The veteran has not responded.  Therefore, a remand 
is in order. 

The Board is also of the opinion that a new VA examination 
would be probative to ascertain the severity of the veteran's 
service-connected varicose veins of the right lower 
extremity.  In this regard, the Board notes that a rating in 
excess of 10 percent contemplates persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  38 C.F.R. § 
4.104, Diagnostic Code 7120.  In the present case, the 
veteran was noted to have leg edema with venous stasis 
dermitis during outpatient treatment in January 2004.  
However, the report of a subsequent VA examination in April 
2004 is negative for such findings.  On Remand, the veteran's 
should be afforded a new examination to ascertain the current 
severity of this disability. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
to appellant submit should submit any 
pertinent evidence in his possession and 
either submit or provide the information 
and authorization necessary for VA to 
obtain any medical records, not already 
of record, pertaining to treatment or 
evaluation of the disabilities at issue 
in recent years.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent records 
identified but not provided by the 
veteran.  If it is unable to obtain a 
copy of any such records, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.  

3.  The veteran should then be accorded a 
VA examination with an appropriate VA 
physician. The veteran's claims folders 
must be made available to and reviewed by 
the examiner.  

a) The examiner should identify 
whether any of the following 
symptoms or signs are present in the 
veteran's right lower extremity: 
persistent edema, subcutaneous 
induration; stasis pigmentation or 
eczema, persistent ulceration, or 
massive board like edema with 
constant pain at rest attributed to 
the effects of varicose veins.

b) For each of the foregoing 
symptoms or signs that is currently 
present, the examiner should 
indicate whether the symptom or sign 
is etiologically related to the 
veteran's service-connected varicose 
veins of the right lower extremity 
and describe the severity of each 
identified symptom or sign.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

